Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21, 22, and 31-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernstein et al. (US Pub. 2009/0108435).
Re independent claim 21, Bernstein teaches an electronic-photonic integrated-circuit assembly (Fig. 4; para. 0059-0060) comprising: 
two or more integrated-circuit dies (110, 116) bonded to one another so as to form a die stack with first and second primary exterior surfaces corresponding, respectively, to an outer surface of a first one of the integrated-circuit dies and to an outer surface of a second one of the integrated-circuit dies (Fig. 4), at least one of the two or more integrated-circuit dies comprising one or more integrated photonic devices (para. 0060); and
a carrier substrate (112), 
wherein one or more channels or passages (175) are formed into the outer surface of the first one of the integrated-circuit dies (para. 0048), and wherein a first surface of the carrier substrate is bonded to the outer surface of the first one of the integrated-circuit dies, thereby enclosing the one or more channels or passages (Fig. 4), and 

Re claim 22, Bernstein teaches an inlet fluid port and an outlet fluid port, each extending from at or near the outer surface of the second one of the integrated--circuit dies to at or near the outer surface of the first one of the integrated-circuit dies, so as to form fluidic connections with the one or more channels or passages (Fig. 4).

Re independent claim 31, Bernstein teaches a method of forming an electronic-photonic integrated-circuit assembly (Fig. 4; para. 0059-0060), the method comprising: 
bonding two or more integrated-circuit dies (110, 116) to one another so as to form a die stack with first and second primary exterior surfaces corresponding, respectively, to an outer surface of a first one of the integrated-circuit dies and to an outer surface of 4Attorney Ref.: 1009-3594 / P5 1503 USi a second one of the integrated-circuit dies (Fig. 4), wherein at least one of the two or more integrated-circuit dies comprises one or more integrated photonic devices (para. 0060), and 
wherein the first one of the integrated-circuit dies has one or more channels or passages (175) formed into the outer surface of the first integrated circuit die (para. 0048); and 
bonding a first surface of a carrier substrate (112) to the outer surface of the first one of the integrated-circuit dies, thereby enclosing the one or more channels or passages (Fig. 4); and 
electronically connecting each of the integrated-circuit dies to at least one other integrated-circuit die via an electrically conductive through-wafer interconnect or an electrically conductive through-wafer via (123) (para. 0040).

Re independent claim 32, Bernstein teaches a method of forming an electronic-photonic integrated-circuit assembly (Fig. 4; para. 0059-0060), the method comprising: 
forming one or more channels or passages (175) into a first surface of a first semiconductor wafer (110) (para. 0048); 
bonding a first surface of a carrier substrate (112) to the first surface of the first semiconductor wafer, thereby enclosing the one or more channels or passages; 
forming one or more electronic integrated circuits into and/or on a second surface of the first semiconductor wafer (para. 0040); 
bonding a first surface of a second semiconductor wafer (116) to the second surface of the first semiconductor wafer, the second semiconductor wafer comprising one or more one or more integrated photonic devices formed into and/or on the second semiconductor wafer (para. 0060); and
5Attorney Ref.: 1009-3594 / P5 1503 USiforming at least one electrical connection from an electronic integrated circuit or photonic device of the first semiconductor wafer to an electronic integrated circuit or photonic device of the second semiconductor wafer, using an electrically conductive through-wafer interconnect or an electronically conductive through wafer via (123) (para. 0040).
Re claim 33, Bernstein teaches wherein the method comprises forming one or more integrated photonic devices (116) on the second surface of the first semiconductor wafer (110) (Fig. 4).
Re claim 34, Bernstein teaches forming an inlet port and outlet port, each extending through the first and second semiconductor wafers and each being formed so as to be in fluidic connection with the one or more channels or passages (Fig. 4).




Allowable Subject Matter
Claim 23-30, 35-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed May 14, 2021 have been fully considered but they are not persuasive.
Applicant first argues that Bernstein describes that a photosensor or light emitting element may formed on the surface 116a; but fails to disclose that the photosensor or light emitting element is integrated into the chip such that the chip is comprised of the integrated photosensor element. The Examiner argues that a photosensor or light emitting element formed on the surface 116a would be, by definition, “integrated” with 116 and could be considered a part of the chip at that point.
Applicant argues that Bernstain does not teach “wherein each of the two or more integrated-circuit dies is electrically connected to at least on other integrated-circuit die via an electrically conductive through-wafer interconnect or an electrically conductive through-wafer via”. Applicant seems to argue that this limitation requires that each chip including the top chip needs to have a through-wafer interconnect or a through-wafer via; and because top chip 116 is connected with solder balls, then this requirement is not met. The examiner does not read the limitation as requiring such a feature. Both 116 and 110 (“each of the two or more integrated-circuit dies”) is electrically connected to at least one other integrated circuit die (115) via an electrically conductive through wafer interconnect or an electrically conductive through wafer via (123). That is the upper chip (116) is connected to the lower chips 110 and 155 with the through wafer vias 123 without the chip 116 requiring its own through .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237.  The examiner can normally be reached on M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MOLLY K REIDA/               Examiner, Art Unit 2816                                                                                                                                                                                         
/ZANDRA V SMITH/               Supervisory Patent Examiner, Art Unit 2816